UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-K/A (Amendment No.1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 (Address of principal executive offices) (610) 292-8364 (Registrant’s telephone number, including area code)(zip code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of exchange on which registered: Common Stock, par value $0.001 per share NASDAQ Global Market Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes[ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (do not check if a smaller reporting company) [X] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No [X] The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of June 30, 2010 is $24,737,900.This calculation excludes 5,704,657 shares held on June 30, 2010 by directors, executive officers, and one holder of more than 10% of the registrant’s common stock.As of April 11, 2011, there were 23,471,249 shares of the registrant’s common stock outstanding. EXPLANATORY NOTE The Registrant is filing this Amendment No.1 on Form10-K/A (this Form10-K/A) to its Annual Report on Form10-K for the fiscal year ended December31, 2010, as filed with the Securities and Exchange Commission (the SEC) on March 30, 2011 (the Form10-K) to include (i) all of the PartIII information required by applicable SEC rules and regulations by amending, and replacing in their entirety, Items10, 11, 12, 13 and 14 in the Form10-K and (ii) certain disclosure concerning delinquent filers required by Item 405 of Regulation S-K, which disclosure was inadvertently omitted from our Form 10-K. As required by Rule12b-15, the Registrant's principal executive officer and principal financial officers are providing Rule13a-14(a)/15(d)-14(a) certifications. Accordingly, the Registrant hereby amends Item15 in the Form10-K to add such certificates as Exhibits. Except as described above, this Form10-K/A does not amend, update or change any other items or disclosures in the Form10-K, including any of the financial information disclosed in PartsII and IV of the Form10-K, and does not purport to reflect any information or events subsequent to the filing thereof. We refer to Tengion, Inc. as "Tengion," "us," "we" and "our" in this Form 10-K/A. TENGION, INC. FORM 10-K/A (Amendment No.1) INDEX Part III Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Party Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 32 Part IV Item 15. Exhibits, Financial Statement Schedules 33 Signature Page 34 PART III ITEM 10.Directors, Executive Officers and Corporate Governance The following table sets forth certain information about our executive officers, key employees and directors. Name Age Position(s) Executive Officers Steven Nichtberger, MD 49 President and Chief Executive Officer, Director Timothy Bertram, DVM, PhD 55 Chief Scientific Officer and Executive Vice President, Science and Technology A. Brian Davis 44 ChiefFinancialOfficer and VicePresident,Finance Sunita Sheth, MD 51 Chief Medical Officer and Vice President, Clinical and Regulatory Affairs Mark Stejbach 47 Chief Commercial Officer and Vice President Key Employees Andrew S.C. Constable 58 Senior Director, IT and Engineering Systems Deepak Jain, PhD 57 Senior Vice President, Bioprocess Research and Development Jason Krentz 38 Executive Director, Technical Operations Joseph W. La Barge, Esq. 39 General Counsel, Vice President and Secretary Drew Sansone, MS 40 Executive Director, Regulatory Affairs Non-Employee Directors David I. Scheer(2)(3) 58 Chairman of the Board of Directors Carl-Johan Dalsgaard, MD, PhD(2) 54 Director Brenda D. Gavin, DVM(2) 62 Director Richard E. Kuntz, MD, MSc(1) 54 Director Gary J. Kurtzman, MD(1)(3) 56 Director Lorin J. Randall(1)(3) 67 Director Member of the Compensation Committee. Member of the Governance and Nominating Committee. Member of the Audit Committee. Executive Officers Steven Nichtberger, MD, is one of our co-founders and has served as our President and Chief Executive Officer since May 2004. He has also served as one of our directors since May 2004. Prior to joining us, Dr.Nichtberger was at Merck& Co., Inc., or Merck, a large multi-national pharmaceutical company, from 1995 to 2004, holding a number of senior management positions including serving in the leadership of the global marketing organization with responsibility for developing marketing strategy for all Merck brands globally, leading marketing interactions with the research and manufacturing divisions, operational leadership and responsibility for profits and losses with regard to a U.S. product portfolio and leadership of the new product planning function. He was also involved in several corporate licensing, divestiture and product acquisition deals. Previously, Dr.Nichtberger founded and developed a privately-held company that licenses intellectual property in the field of internet-based paperless couponing. He is a board certified internist and cardiologist trained at Mount Sinai Medical Center. Dr.Nichtberger currently serves as a 1 member of the board of directors of the Biotechnology Industry Organization, or BIO, as a member of the board of overseers of the University of Pennsylvania School of Arts and Sciences, as the vice-chairman of the board of directors of Pennsylvania Bio, as a member of the board of directors of BioAdvance, as a member of the external advisory board of the Center for Bioethics at the University of Pennsylvania and as a member of the board of directors of the Alliance for Regenerative Medicine. He received a BA in Biology from the University of Pennsylvania, a BS in Economics from the Wharton School and an MD from the School of Medicine and Biosciences, SUNY at Buffalo. Timothy Bertram, DVM, PhD, has served as our Chief Scientific Officer and Executive Vice President, Science and Technology since October 2010 and previously served as our Senior Vice President, Science and Technology from August 2004 to October 2010.Dr. Bertram is responsible for leading our research and development efforts. Prior to joining us, Dr.Bertram served as a senior scientific executive at Pfizer, a large multi-national pharmaceutical company, from 1999 to 2004, and held a similar position at SmithKline Beecham Pharmaceuticals, a large multi-national pharmaceutical and healthcare company, from 1996 to 1999, and Procter& Gamble Co., a large multi-national company that manufactures consumer goods, from 1989 to 1996. He was a faculty member at the University of Illinois from 1984 to 1987 and was a visiting scientist to the National Institutes of Health from 1987 to 1989. Dr.Bertram received a DVM and PhD from Iowa State University and completed post-doctoral studies in cell signaling pathways. A. Brian Davis has served as our Chief Financial Officer and Vice President, Finance since August 2010. From April 2009 to July 2010, Mr. Davis served in a consulting capacity as Chief Financial Officer of Neose Technologies, Inc.From 1994 to April 2009, Mr. Davis was employed by Neose Technologies, Inc., a biopharmaceutical company focused on the development of next-generation therapeutic proteins, where he served most recently as Senior Vice President and Chief Financial Officer. From 1991 to 1994, Mr.Davis was employed by MICRO HealthSystems,Inc., a provider of healthcare information systems, where he served most recently as Corporate Controller. Mr.Davis is licensed as a Certified Public Accountant, received his B.S. in accounting from Trenton State College and his MBA from the Wharton School of the University of Pennsylvania. Sunita Sheth, MD,has served as our Chief Medical Officer, Vice President of Clinical and Regulatory Affairs since July 2010. Prior to such time, she served as a Vice President, Specialty Care Business Unit, Transitional Lead Multi-Therapeutic Areas at Pfizer, Inc. from January 2010 to June 2010 and as a Vice President at Wyeth (acquired by Pfizer) heading up the Cardiovascular, Metabolism and Infectious Diseases Therapeutic Area from January 2006 to January 2010.She also worked at AstraZeneca PLC and GlaxoSmithKline PLC in the development of antithrombotics and other agents in neuroscience and cardiovascular medicine. Prior to joining the pharmaceutical industry she held a tenure track appointment at Temple University Medical School where she did research in the area of phosphodiesterases. Dr. Sheth is a hematologist/oncologist and maintains certification in hematology participating in the outpatient hematology clinic at Temple University Hospital where she holds an adjunct Professor of Medicine appointment. Mark Stejbach has served as our Chief Commercial Officer and Vice President since June 2009 and prior to such time he served as our Vice President, Marketing and Commercial Planning from August 2008 to June 2009. His current responsibilities include business development, marketing, public affairs, human resources and IT. Mr.Stejbach joined us from Merckwhere he served as Vice President of Managed Care Marketing in Merck’s United States Pharmaceutical Division from 2005 until 2008 and was responsible for marketing across all public and private payor segments, including contracting strategy, program development and economic affairs. From 2004 to 2005, Mr. Stejbach served as a Vice President, Sales Services, at Merck and was responsible for sales information management and development, customer services, e-business strategy and field communications. Mr.Stejbach started his pharmaceutical career at Merck in 1987, where he went on to lead marketing campaigns for VASOTEC and PROSCAR. From 1994 to 1997, Mr.Stejbach worked for Biogen, Inc., a biotechnology company, and was responsible for the development and execution of the launch marketing plan for AVONEX, a product for multiple sclerosis. Mr.Stejbach then rejoined Merck in 1997 and over the following 11 years held numerous senior leadership positions including Senior Director roles in market development, specialty sales, marketing, and investor relations. Mr.Stejbach received his MBA from The Wharton School, University of Pennsylvania, and a BS in mathematics from Virginia Tech. 2 Key Employees Andy Constable has served as our Senior Director, IT and Engineering Systems since July of 2005 and is responsible for providing engineering, validation, and IT management and support for all enterprise and infrastructure systems.He has more than 35 years of experience in engineering and information technology, 25 of which have been in the pharmaceutical industry, in the design and operations of pharmaceutical and biotech manufacturing. Mr. Constable joined us from Wyeth, where he was Principal Engineer and the lead technical project manager for substantial global green field and plant expansions including Grange Castle in Dublin, Ireland. Prior to Wyeth, Mr. Constable worked for design-build engineering companies and other pharmaceutical companies providing automation and information technology expertise with a focus on large scale manufacturing execution systems. Mr. Constable graduated from Widener College with a BS in Electrical Engineering, has a Masters of Engineering in Computer Science from Penn State, and is a registered professional engineer. Deepak Jain, PhD, has served as our Senior Vice President, Bioprocess Research and Development since October 2010 prior to which time he served as our Vice President, Bioprocess Research and Development from November 2004 to October 2010. Dr. Jain brings over 27 years of experience in biotechnology, tissue engineering and regenerative medicine bioprocess research and development and cGMP manufacturing of biologics, devices and combination products. Prior to joining us, Dr. Jain served as a full-time consultant to Baxter, a healthcare company, and he was responsible for the design and start-up of a commercial manufacturing facility for manufacture of a recombinant protein from 2002 to 2004. Dr. Jain also held the position of Executive Director Process Development/Manufacturing Technical Support at Advanced Tissue Sciences, a leading tissue-engineering company engaged in the development of human-based tissue products, and developed commercial scale manufacturing bioprocesses for tissue engineered products from 1997 to 2002. Dr. Jain held positions of increasing technical and management responsibility at Johnson & Johnson from 1991 to 1997 and Merck from 1982 to 1991. Dr. Jain has served as Chairman of the American Society for Testing and Materials Task Group on Preservation of Cells and Tissue Engineered Medical Product’s with Cells, is the current Chairman of the USP Tissue and Tissue-based Products Ad hoc Advisory Panel and a member of the USP Biologics and Biotechnology Cell, Gene and Tissue Therapy Expert Committee. Dr. Jain received a M. Tech and PhD in Biochemical Engineering from the Indian Institute of Technology in Delhi, India. Jason Krentz has served as our Executive Director, Technical Operations since July 2009 and, prior to such time, he served as our Senior Director of Manufacturing from August 2008 to July 2009. Mr.Krentz brings over 15 years of operations leadership and process engineering experience to our company. Since joining us in 2007 as Director of Manufacturing, Mr.Krentz led completion of the commercial manufacturing center in East Norriton, PA and is responsible for operation and maintenance of all of our facilities. Prior to joining us, Mr.Krentz was employed at Johnson& Johnson, a large multi-national pharmaceutical, medical devices and consumer packaged goods manufacturer, within the Global Biologics Supply Chain organization as Associate Director of Cell Culture Operations from May 2005 to May 2007 and was responsible for upstream manufacturing of REMICADE, a monoclonal antibody indicated for treatment of numerous inflammatory disorders. From February 2004 to May 2005, Mr. Krentz served as an Operations Excellence (Lean Six Sigma) Specialist at Johnson & Johnson within the Global Biologics Supply Chain. While at Johnson& Johnson, Mr.Krentz worked throughout the supply chain organization on the REMICADE process and implemented process applications to increase production efficiency and reduce costs. He also completed certification as a Six Sigma Black Belt while leading and training process improvement teams within the manufacturing, logistics, and quality organizations. Prior to his work at Johnson& Johnson, Mr.Krentz held various engineering roles at Lucent Technologies, a technology company, and was a Submarine Officer in the U.S. Navy. Mr.Krentz received a BS in Materials Science and Engineering from the University of Michigan and an MBA from Saint Joseph’s University. Joseph W. La Barge, Esq. has served as our General Counsel, Vice President and Secretary since October 2010.Prior to such time, Mr. La Barge served as our Executive Director, Corporate Counsel and Secretary from June 2009 to October 2010, and as our Associate General Counsel from November 2006 to June 2009. 3 Prior to joining Tengion, Mr.La Barge was Assistant Vice President, Assistant General Counsel and Assistant Secretary at PMA Capital Corporation, a holding company whose operating subsidiaries provide specialized risk management solutions and services to customers in the United States, from October 2004 to November 2006. Mr.La Barge was an associate at Ballard Spahr, LLP from 1999 to 2004. Mr. La Barge received a BA from Bucknell University and a JD from Temple University. Drew Sansone, MS, has served as our Executive Director, Regulatory Affairs since January 2006. Prior to joining us, from May 2002 to December 2005, Mr.Sansone led regulatory operations and regulatory affairs at Vicuron Pharmaceuticals, a biopharmaceutical company, until it was acquired by Pfizer, a large multi-national pharmaceutical company. Mr. Sansone eventually managed and led all of Vicuron’s FDA submissions and international regulatory submissions. From 1995 to 2002, Mr.Sansone held various roles in the Regulatory Affairs department at AstraZeneca, an international pharmaceutical company. Mr.Sansone received a BA from Siena College and an MS in Regulatory Affairs and Quality Assurance from the Temple University School of Pharmacy. Non-Employee Directors David I. Scheer is one of our co-founders and has served as a director and as Chairman of our board of directors since July 2003.Since 1981, Mr. Scheer has served as President of Scheer & Company, Inc., a company that provides venture capital, corporate strategy, and transactional advisory services focused on the life sciences.Mr. Scheer was involved in the founding and had been a member of the Boards of Directors of ViroPharma, Inc., OraPharma, Inc. (acquired by Johnson and Johnson in 2003), and Esperion Therapeutics, Inc. (acquired by Pfizer in 2004).He currently serves as the chairman of the board of directors of Achillion Pharmaceuticals, Inc. and Aegerion Pharmaceuticals, Inc., both publicly traded biotechnology companies.From 1991 through 1999, he was affiliated with the health care investing team at Oak Investment Partners.Mr. Scheer has also led or played a significant role in a series of transactions involving corporate alliances, licensing arrangements, divestments, acquisitions and mergers in the life sciences.He has served as a member of the Leadership Council of the Harvard School of Public Health, and as a member of the Advisory Committee to the Harvard Malaria Initiative.He has helped to launch, and currently serves as Chair of “The Unfinished Agenda in Infectious Diseases,” an initiative at the Harvard School of Public Health focusing on neglected diseases.He has also been a member of the Board of Trustees, and most recently Vice-Chair for the Long Wharf Theatre, in New Haven, CT.In 2007, he was awarded the Atlas Award for Venture Capital from the Connecticut Union for Research Excellence (CURE, of which he also serves as a member of the Board), and in 2009, he received the Venture Capital Leadership Award form the Connecticut Venture Group.He received his A.B. cum laude from Harvard College, and an M.S. from Yale University.Because of his strong background of service on the boards of numerous life sciences industry companies and his involvement in capital raising and strategic transactions in our industry, we believe that Mr. Scheer provides a unique perspective and useful insight to our board as we review our growth strategy and strategic initiatives. Carl-Johan Dalsgaard, MD, PhD, has served as a director of our company since August 2004. Dr. Dalsgaard has also been a member of HealthCap IV GP SA, L.L.C. (“HCSA”) and HealthCap IV GP AB, L.L.C. (“HCAB” and, collectively with HCSA, “HealthCap”), a venture capital fund that invests globally in pharmaceutical, biotechnology and medical technology companies from June 2000 to the present and serves as Chief Executive Officer of certain companies in which HealthCap has invested. He received an MD from the Karolinska Institute in Sweden, and a PhD in neurobiology and post-doctoral experience from Harvard Medical School. Dr. Dalsgaard has fulfilled specialist training for a board certificate in plastic and reconstructive surgery at Karolinska Hospital. Dr. Dalsgaard brings to the board significant experience as an executive of a financial services company that focuses on our industry. Brenda D. Gavin, DVM, has served as a director of our company since June 2006. She was a founding partner of Quaker BioVentures, a venture capital firm that invests in life science companies, and has been a partner at Quaker BioVentures from 2003 to the present. Dr.Gavin received her BS from Baylor University, DVM from the University of Missouri and an MBA from the University of Texas, San Antonio. Dr. Gavin brings to the board substantial experience in our industry having served on the board of directors of more than 20 biopharmaceutical and life sciences companies, including their audit, compensation and corporate governance committees. She is also familiar with and has designed complex capital structures. 4 Richard E. Kuntz, M.D., M.Sc. has served as a director of our company since October 2010.Dr. Kuntz has served as the Senior Vice President and Chief Scientific, Clinical and Regulatory Officer of Medtronic, Inc.since August 2009, prior to which time he served as the Senior Vice President and President, Neuromodulation from October 2005 to August 2009.In his current role, role Dr. Kuntz oversees Medtronic's global regulatory affairs, health policy and reimbursement, clinical research activities, ventures and new therapies, strategy and innovation, corporate development, and acquisitions, integrations and divestitures functions. Dr. Kuntz brings a broad background and expertise in many different areas of healthcare. Prior to Medtronic, he was the Founder and Chief Scientific Officer of the Harvard Clinical Research Institute (HCRI), a university-based contract research organization which coordinates National Institutes of Health (NIH) and industry clinical trials with the United States Food and Drug Administration (FDA). Dr. Kuntz has directed over 100 multicenter clinical trials and has authored more than 200 original publications.Dr. Kuntz also served as Associate Professor of Medicine at Harvard Medical School, Chief of the Division of Clinical Biometrics, and an interventional cardiologist in the division of cardiovascular diseases at the Brigham and Women's Hospital in Boston, MA. Dr. Kuntz graduated from Miami University and received his medical degree from Case Western Reserve University School of Medicine. He completed his residency in internal medicine at the University of Texas Southwestern Medical School, and then completed fellowships in cardiovascular diseases and interventional cardiology at the Beth Israel Hospital and Harvard Medical School, Boston. Dr. Kuntz received his master's of science in biostatistics from the Harvard School of Public Health.Dr. Kuntz brings to the board substantial experience in our industry having served in an executive capacity with a large multinational medical device company. Gary J. Kurtzman, MD, has served as a director of our company since October 2008. Since January 2011, he has served as a Senior Vice President and Managing Director in the Life Sciences Group at Safeguard Scientifics, Inc., prior to which time he served as a Vice President and Managing Director in the same group from June 2006 to January 2011.Safeguard Scientifics, Inc. is a provider of growth capital for entrepreneurial and innovative life sciences and technology companies that is publicly traded on the New York Stock Exchange.Dr. Kurtzman is responsible for identifying and partnering with companies focused on molecular diagnostics, medical devices, regenerative medicine and specialty pharmaceuticals services. As part of Safeguard’s Life Sciences Group, Dr.Kurtzman brings more than 19 years of experience in operations and investments. From July 2002 to June 2006, Dr. Kurtzman served as Managing Director and Chief Operating Officer of BioAdvance, a state initiative committed to funding early stage life science companies. Prior to July 2002, Dr. Kurtzman held various positions at Pluvita Corporation, Genovo, Inc., Avigen, Inc., and Gilead Sciences, Inc. Dr.Kurtzman currently serves on the board of directors for Safeguard Scientifics’ partner companies: Advanced BioHealing, Alverix, Garnet Biotherapeutics, Good Start Genetics, Pixel Optics and NuPathe, Inc., a publicly traded company. Dr.Kurtzman is currently a lecturer in Health Care Management at The Wharton School of the University of Pennsylvania where he teaches bioentrepreneurship. Dr.Kurtzman received a BS from Stanford University and an MD from Washington University and completed post-doctoral training at the National Heart, Lung and Blood Institute and Stanford University. He is a board-certified internist with a hematology sub-specialty. We believe Dr. Kurtzman’s strong background of service on the boards of numerous biomedical companies and his position as a managing director in an organization that provides capital to biomedical companies, including companies developing and selling regenerative medicine products, make him a valuable member of our board of directors who will assist in the development of our growth strategy and business plans. Lorin J. Randall has served as a director of our company since February 2008. Mr.Randall, has been an independent financial consultant since May 2006. Previously, Mr.Randall was Senior Vice President and Chief Financial Officer of Eximias Pharmaceutical Corporation, a development-stage drug development company, from December 2004 to May 2006. From 2002 to 2004, Mr. Randall served as the Senior Vice President and Chief Financial Officer of i-STAT Corporation, a publicly-traded manufacturer of medical diagnostic devices that was acquired by Abbott Laboratories in 2004. He currently serves on the boards of directors of Nanosphere, Inc., Athersys, Inc. and Acorda Therapeutics, Inc. Mr. Randall served on the board of directors of Opexa Therapeutics, Inc., a publicly-traded cellular therapy company, from 2007 to 2009. Mr.Randall received a BS in accounting from The Pennsylvania State University and an MBA from Northeastern University. Because of his strong background in the life sciences industry and his prior experience as Chief Financial Officer of i-STAT Corporation and four other public and privately-held companies, we believe that Mr. Randall is able to provide valuable input into our strategic and financial affairs, as well as other matters. In addition, Mr. Randall’s public CFO assignments at CFM Technologies, Inc. and Greenwich Pharmaceuticals Corporation benefit our board. 5 Code of Ethics We have adopted a code of business conduct and ethics that applies to all of our employees, officers and directors, including those officers responsible for financial reporting.The code of business conduct and ethics is available on our website at www.tengion.com.Any amendments to the code, or waivers of its requirements, will be disclosed on our website. Audit Committee Our board of directors has established a standing audit committee. The members of our audit committee are Lorin J. Randall, chair, Gary J. Kurtzman, MD and David I. Scheer. Our board has determined that all of the members of the audit committee are independent as defined under the NASDAQ Marketplace rules and the independence requirements of Rule 10A-3 under the Exchange Act. Audit Committee Financial Expert Our board of directors has determined that Lorin J. Randall is an “audit committee financial expert” as defined in applicable SEC rules. 6 ITEM 11. Executive Compensation EXECUTIVE AND DIRECTOR COMPENSATION Compensation Discussion and Analysis Objectives and Philosophy of Executive Compensation The primary objective of our executive compensation program, as established by the compensation committee of our board of directors, is to attract, retain and motivate individuals who possess knowledge, experience and skill that we believe are important to the advancement of our business of developing and commercializing neo-organs. Our compensation programs also seek to create an environment that fosters and rewards executive officers who efficiently deliver consistent results to advance our business objectives, on time and on budget, while exhibiting the following behaviors: emulate our core values; strive for and achieve excellence in our pursuit of bringing innovative products to patients in need; and maintain the highest ethical standards. The compensation committee of our board of directors oversees our compensation and benefit plans and policies, administers our equity incentive plans, and reviews and approves annually all compensation decisions relating to all executive officers. Specifically, our compensation programs are designed to: · attract and retain individuals of superior ability and managerial talent; · ensure executive officer compensation is aligned with our corporate strategies, our business objectives and the long-term interests of our stockholders; and · increase the incentive to achieve key strategic and financial performance measures by linking incentive award opportunities to the achievement of performance goals in these areas and by providing a portion of total compensation opportunities for executive officers in the form of direct ownership in our company. To achieve these objectives, we seek to provide a competitive compensation package that ties a substantial portion of the executive’s overall compensation to both our corporate objectives, including clinical, regulatory, commercial and operational performance, and the executive’s individual performance. Base salary increases and performance bonuses are primarily tied to these corporate and individual objectives, while equity awards are primarily tied to promoting long-term employee retention. Corporate Objectives Corporate objectives for each fiscal year are established during the fourth quarter of the preceding year or the first quarter of the year and are the basis for determining corporate performance for the year. The key strategic corporate, financial and operational goals that are established by our compensation committee include: · clinical trial progress; · preclinical product candidate development; · establishment of quality assurance and manufacturing infrastructure; · continued intellectual property development; and · implementation of appropriate financing and business development strategies. 7 Individual Objectives Individual objectives also are established for each executive officer, other than the chief executive officer, by the chief executive officer at approximately the same time as the corporate objectives are established. Our chief executive officer does not have separate individual performance objectives.Rather, Dr. Nichtberger’s objectives are generally the same as the corporate objectives, with strong consideration given to how, within the compensation committee’s and board’s opinion, Dr. Nichtberger’s leadership impacted our ability to achieve our objectives. These objectives represent significant milestones to be met by each executive, along with, in certain circumstances, dates for achieving those milestones. Factors are identified and specified that will be used to measure success in reaching the goal or objective. Objectives are established based on the executive’s principal areas of responsibility. For example, our scientific executiveshave measurable objectives established for areas such as key research or scientific milestones and our clinical executives will be measured by clinical trial progress. Our compensation committee also retains the discretion to consider an executive’s accomplishments other than enumerated objectives when evaluating an executive’s performance. Evaluations Toward the end of each fiscal year, the compensation committee begins its assessment of individual and corporate performance against stated goals for the year. When discussing performance evaluations and setting new compensation levels, the compensation committee considers recommendations from Dr. Nichtberger, our chief executive officer, regarding the compensation for executive officers other than himself. Dr. Nichtberger does not participate in determining the amount of his own compensation. With the exception of our chief executive officer, the compensation committee has the final authority regarding the overall compensation structure for the executive officers. In the case of Dr. Nichtberger, the compensation committee evaluates Dr. Nichtberger’s performance, with significant input and recommendations from the chairman of the board of directors, and recommends compensation levels to the board of directors. The compensation committee evaluates individual executive performance with the goal of setting target compensation at levels the committee believes are competitive and in a range determined using data fromcompanies of similar size and stage of development operating in the biotechnology industry, taking into account the executive’s prior experience, our relative performance and our own strategic goals. In order to ensure that we continue to remunerate our executives appropriately and consistently with market information, we participate in, and review data from, certain compensation surveys, and may confer with outside compensation consultants. Elements of Executive Compensation Executive compensation consists of the following elements: Base Salary.Base salaries for our executive officers are generally established based on the scope of their responsibilities and the amount and type of work experience prior to joining us, taking into account competitive market compensation paid by other companies for similar positions. As with total executive compensation, we believe that our executive officer base salaries should be competitive and in a range based upon salaries for executives in similar positions and with similar responsibilities in comparable biotechnology companies. Base salaries may be adjusted from time to time during the year in connection with promotions that may occur or in order to adjust a named executive officer’s salary in light of market conditions. In January 2010, prior to our initial public offering, we engaged Radford to conduct a competitive assessment of compensation for selected executive positions and key employees with respect to base salary, actual total cash compensation, target total cash compensation, and equity compensation. As part of this analysis, Radford, with input from us and our compensation committee, compiled what we consider to be our peer group for comparative purposes. Radford also compared our executive equity ownership to market data from the Radford Global Life Sciences Pre-IPO Report, the Dow Jones Venture Capital CompensationPro Database and the Radford Global Life Sciences Report, three confidential survey sources. Radford’s assessment of executive compensation showed generally that total cash compensation of our named executive officers was between the 25th and 50th percentile of the market data, and that the equity holdings of our named executive officers was between the 50th and 75th percentile of the market data. The results of Radford’s assessment were presented to the compensation committee in February 2010 and resulted in selected adjustments to certain named executive officer’s base salaries, target bonus levels and equity ownership. Additionally, the data from these analyses may be taken into consideration when making future compensation decisions but will not be used to mandate any specific actions. 8 Our peer group, which we identified in March 2010, is composed of the U.S. based, publicly-traded companies in the pharmaceutical, biotechnology and life sciences industries listed below.At the time of selecting this peer group, these companies had little to no revenue, an average market capitalization of $100.7 million, less than 150 employees and product candidates in Phase I and/or Phase II clinical trials: · Achillion Pharmaceuticals, Inc. · Anadys Pharmaceuticals · ArQule · Arrowhead Research Corporation · Athersys, Inc. · AVI BioPharma · Capstone Therapeutics · Celldex Therapeutics · Cytokinetics · CytRx Corp. · EntreMed · Icagen · Insmed · Keryx · Molecular Insight Pharmaceuticals · Neurocrine Biosciences · Oncogenex Pharmaceuticals · Peregrine Pharmaceuticals · SuperGen In general, base salaries are reviewed annually and adjusted based on market levels and individual performance, generally increasing between zero and seven percent each year. For the 2011 fiscal year, the compensation committee approved the base salary increases for our named executive officers in the range of three to four percent as set forth in the following below: Annual Base Salary Named Executive Officer 2010 Actual Base Salary 2011 Approved Base Salary(1) 2011 Percentage Increase Steven Nichtberger, MD $ $ % A. Brian Davis $ $ % Timothy Bertram, PhD, DVM $ $ % Sunita Sheth, MD $ $ % Mark Stejbach $ $ % We set our annual salary increases effective as of February 1 of each year. Annual Performance Bonus.The compensation committee has the authority to award annual performance bonuses to our executive officers. Bonuses are determined by two factors: individual performance and company performance.Annual performance bonuses for executive officers (excluding the Chief Executive Officer), which were paid in March 2011, were established by weighting company performance 75% and individual performance 25%.The annual performance bonus paid to the Chief Executive Officer in March 9 2011 was weighted 100% on company performance.Each of our executive officers is eligible to receive an annual performance bonus based upon a targeted percentage of base salary.The targeted bonus level for a particular executive is determined by the executive officer’s title, with each level differentiated as follows: Name and Title 2010 Targeted Bonus % of Base Salary 2011 Targeted Bonus % of Base Salary Steven Nichtberger, M.D., President and CEO 50% 50% A. Brian Davis, Chief Financial Officer and Vice President, Finance 35% 35% Tim Bertram, Chief Scientific Officer and Executive Vice President, Science and Technology 35% 35% Sunita Sheth, Chief Medical Officer and Vice President, Clinical and Regulatory Affairs 35% 35% Mark Stejbach, Chief Commercial Officer and Vice President 35% 35% Our executive officers’ annual performance bonus is generally determined based on our achievement of our annual company objectives and the executive officers’ achievement of individual objectives. If the company and/or the executive officer exceeds the objectives established at the beginning of the year, or if the company’s performance or the performance of the executive officer, whether through achievement of pre-established objectives or other significant accomplishments, is extraordinary, then the bonus payable to the executive officer could exceed the targeted percentages of base salary. Generally, if an executive officer’s performance does not meet objectives established for the year and the executive fails to achieve other significant accomplishments, then the bonus payable to the executive officer will not meet the targeted percentages. In addition, if the company objectives are not met, the amount of bonus paid to our executives can be substantially reduced or not paid at all. The performance objectives are generally objectively determinable and measurable and their outcomes are substantially uncertain at the time established. When we set the 2010 goals, we considered them to be ambitious, but attainable and designed to cause bonus payments to reflect meaningful performance requirements. The compensation committee authorizes bonuses to the executive officers, other than the chief executive officer, in amounts that are commensurate with each executive officer’s target bonus and the result achieved by the end of the year. At the close of the performance period, our chief executive officer assesses the achievement of the objectively determinable targets of the executive officers (other than himself), reports his findings to the compensation committee and submits recommendations for bonus payouts for the approval of the compensation committee. The compensation committee reviews our chief executive officer’s analysis and in its sole discretion may accept or deny, in whole or in part, the recommendations of Dr. Nichtberger.For our chief executive officer, our compensation committee assesses the achievement of the objectively determinable performance targets and reports its findings and bonus recommendations to our board of directors. In its sole discretion, the board of directors may accept or deny, in whole or in part, the bonus recommendations of our compensation committee. For 2010, our compensation committee reviewed and accepted Dr. Nichtberger’s bonus recommendations regarding our executive officers and our board of directors reviewed and accepted our compensation committee’s bonus recommendations with respect to Dr. Nichtberger. In 2010, the following company objectives were established: · assess interim data of our Neo-Urinary Conduit on initial patients enrolled in our Phase I trial; · continued assessment of Neo-Bladder Augment development strategy; · further clarify lead Neo-Kidney Augment product candidate in preclinical studies; 10 · complete the initial preclinical study of Neo-GI product candidate; and · achieve the foregoing objectives within company approved budget. In January 2011, the compensation committee approved the funding of the 2010 bonus pool at 90%, due to the fact that the company objective to conduct interim assessments on the initial Neo-Urinary Conduit patients having was not fully met. Our compensation committee determined that the other company objectives were met and also determined that the individual objectives of our executive officers were substantially met. The compensation committee also determined that our executive officers had achieved certain important objectives that had not previously been identified as part of the 2010 annual objective process.These other important objectives included successfully completing our initial public offering in April 2010 and securing agreement from the FDA to allow us to expand the number of sites and number of patients in our Neo-Urinary Conduit clinical trial if we so choose.As a result of the achievement of these objectives, our compensation committee approved the payment of the unallocated ten percent of the 2010 bonus pool to our executive officers and our other employees. The compensation committee applied a comprehensive assessment of each of our named executive officers’ performance relative to their pre-established individual performance objectives and also took into consideration for each named executive officer, his or her other accomplishments during 2010 including specifically, those identified above.With regard to Dr. Bertram and Mr. Stejbach, Dr. Nichtberger recommended and the committee agreed that the accomplishments identified above warranted a 125% payout on each of their respective individual performance targets.We believe that the 2010 bonus payouts for the executive officers accurately reflect and properly reward such executives for the progress and accomplishments, including achievement of the 2010 annual objectives and other the important company objectives enumerated above that had not been identified at the time performance targets were established. In 2010, the business objectives, potential awards, results and actual payouts, which were paid in March 2011, were as follows in the table below.With respect to Dr. Nichtberger, the compensation committee recommended and the full board of directors, without Dr. Nichtberger’s participation, approved the 2010 annual performance payout set forth in the table below.With respect to all other executive officers, Dr. Nichtberger recommended, and the compensation committee approved, the 2010 annual performance payouts for each such executive officer set forth in the table below. 11 Name and Title Individual Performance Objectives Target (% of Base Salary) % of Company Target Achieved % of Individual Target Achieved Payout ($) Steven Nichtberger, MD President and Chief Executive Officer Aside from leading the management team, Dr. Nichtberger’s objectives were identical to the Company objectives. 50% 90% A. Brian Davis Chief Financial Officer and Vice President, Finance Lead equity financing strategies in 2010; explore non-dilutive financing alternatives; managing company’s resources and budget; lead effort to further develop financial controls and disclosure controls and procedures. 35% 90% 90% Timothy Bertram, DVM, PhD Chief Scientific Officer and Executive Vice President, Science and Technology Support Neo-Urinary Conduit clinical trial; support Neo-Bladder Augment development strategy; complete certain Neo-Kidney Augment initial preclinical studies; evaluate technology platform for Neo-GI Augment; lead scientific publication strategy. 35% 90% 125% Sunita Sheth, MD Chief Medical Officer and Vice President, Clinical and Regulatory Affairs Implement Neo-Urinary Conduit clinical trial; support regulatory interaction regarding Neo-Urinary Conduit; develop preliminary clinical development plan for Neo-Kidney Augment; develop Neo-Bladder Augment communication plan. 35% 90% 90% Mark Stejbach Chief Commercial Officer and Vice President Lead business development and seek to partner our development programs; lead commercial evaluation of product opportunities and markets; lead external communications across stakeholders; lead and support human resource processes and infrastructure; manage information technology processes and infrastructure. 35% 90% 125% Dr. Nichtberger annual performance bonus reflects a 90% bonus pool rating and the payment of an additional $20,182.50 at the discretion of the compensation committee for achievement of the additional objectives discussed above, which additional objectives were deemed to have added value to the company but which were outside of the identified 2010 performance objectives. Mr. Davis’s annual performance bonus was prorated to reflect a partial year of service from his commencement of employment on August 1, 2010. Dr. Sheth’s annual performance bonus was prorated to reflect a partial year of service from her commencement of employment on July 6, 2010. In January 2011, the following company objectives for 2011 were established: · achieve initial interim clinical follow-up on five patients in Neo-Urinary Conduit clinical trial; · clarify path to clinical trials for Neo-Kidney Augment development program; 12 · evaluate alternative regulatory pathways for Neo-Kidney Augment development program; and · achieve the foregoing objectives within company approved budget. In addition to the 2011 company objectives identified above, for which each of our named executive officers is directly responsible, the individual performance objectives for each of our named executive officers are as follows: Name and Title Individual Performance Objectives Steven Nichtberger, MD President and Chief Executive Officer Lead management team; all other individual objectives are identical to the company objectives. A. Brian Davis Chief Financial Officer and Vice President, Finance Lead financing strategies in 2011; collaborate with business development to explore non-dilutive financing alternatives; manage company’s resources and budget; lead effort to further develop financial controls and disclosure controls and procedures. Timothy Bertram, DVM, PhD Chief Scientific Officer and Executive Vice President, Science and Technology Lead scientific exploration of regenerative technology platform; lead Neo-Urinary Conduit clinical trial product production; lead scientific effort to clarify MOA for Neo-Kidney Augment; lead scientific publication strategy; support clinical trials for Neo-Kidney Augment and exploration of clinical trial pathways for Neo-Kidney Augment. Sunita Sheth, MD Chief Medical Officer and Vice President, Clinical and Regulatory Affairs Obtain initial interim assessment on five patients in Neo-Urinary Conduit clinical trial; lead clinical/regulatory aspects of clarifying path to clinical trials for Neo-Kidney Augment and support exploration of clinical trials for Neo-Kidney Augment. Mark Stejbach Chief Commercial Officer and Vice President Lead business development and seek to partner our development programs; lead commercial evaluation of product opportunities and markets; lead external communications across stakeholders; lead and support human resource processes and infrastructure; manage information technology processes and infrastructure. Long-Term Incentive Program.We believe that long-term performance will be enhanced through stock and equity awards that reward our executives for maximizing stockholder value over time and that align the interests of our employees and management with those of stockholders. The compensation committee believes that the use of equity awards offers the best approach to achieving our compensation goals because equity ownership ties a significant portion of an executive’s compensation to the performance of our stock. We have historically elected to use stock options and, to a more limited degree, restricted stock, as the primary long-term equity incentive vehicle. We expect to continue to use stock options as one component of a long-term incentive vehicle because we believe that: · Stock options and the vesting period of stock options attract and retain executives. · Stock options are inherently performance based. Because all the value received by the recipient of a stock option is based on the growth of the stock price, stock options enhance the executives’ incentive to increase our stock price and maximize stockholder value. · Stock options help to provide a balance to the overall executive compensation program as base salary and our annual performance bonus program focus on short-term compensation, while stock options reward executives for increases in stockholder value over the longer term. 13 Stock Options.Our 2010 Stock Option and Incentive Plan, or the 2010 Stock Plan, authorizes us to grant options to purchase shares of common stock to our employees, directors and consultants. Our board of directors has delegated oversight of the administration of our stock option plans to our compensation committee. The compensation committee has adopted policies and procedures regarding the granting of options and, subject to those policies and procedures, also has delegated to the president and chief executive officer the authority and power to grant stock options to non-executive officer employees and consultants. Stock option grants are made at the commencement of employment and typically annually in connection with the achievement of corporate and personal objectives. Additionally, stock option grants may be made in connection with special recognition of a particularly important corporate accomplishment in which the executive played an important role and following a significant change in job responsibilities or to meet other special retention objectives. Our compensation committee considers and approves stock option awards to executive officers based upon a review of competitive compensation data, its assessment of individual performance, a review of each executive’s existing long-term incentives, and retention considerations. The exercise price of options is the fair market value of our common stock as determined by our compensation committee on the date of grant. Our stock options typically vest over a four-year period with 25% vesting 12 months after the vesting commencement date and the remainder vesting ratably each quarter thereafter over a three-year period, subject to continued employment or association with us.Our stock options generally expire ten years after the date of grant. Incentive stock options also include certain other terms necessary to assure compliance with the applicable provision of the Internal Revenue Code. During 2010, our compensation committee made stock option awards to each of our named executive officers.In April 2010, our compensation committee awarded Dr. Bertram options to purchase 65,000 shares of our common stock to bring his overall equity holdings more in line with the comparable benchmark data obtained in connection with the work performed by Radford in January 2010.In July and August, 2010, our compensation committee awarded each of Dr. Sheth and Mr. Davis stock option awards to purchase 66,000 shares of common stock. These awards were issued in connection with the commencement of their employment with us.In October 2010, our compensation committee approved an option grant to purchase 25,000 shares of common stock to Mr. Stejbach and an option grant to purchase 30,000 shares of common stock to Dr. Bertram.Additionally, our compensation committee recommended and our full board of directors, without Dr. Nichtberger’s participation, approved an option grant to purchase 150,000 shares of common stock to Dr. Nichtberger.In the case of Mr. Stejbach and Dr. Nichtberger, these option grants were made for the purpose of bringing each of these executive’s equity compensation more in line with benchmark data.With respect to Dr. Bertram, this option grant was in connection with his promotion to Chief Scientific Officer and Executive Vice President, Science and Technology. Restricted Stock.Our 2010 Incentive Plan authorizes us to grant restricted stock. While historically we have issued a limited number of shares of restricted stock, we may choose in the future to issue restricted stock to our executive officers in order to implement the long-term incentive goals of the compensation committee.Prior to 2004, we granted restricted stock pursuant to certain restricted stock purchase agreements between the named executive officer receiving the restricted stock and us. To date, we have granted 127,629 shares of restricted stock to Dr. Nichtberger and 21,056 shares of restricted stock to Dr. Bertram. A majority of these shares of restricted stock were issued in connection with each executive officer’s commencement of employment. Severance and Change in Control Benefits.As more fully described in the section entitled “Potential Payments Upon Termination or Change in Control,”we have entered into offer letters with our named executive officers that provide for certain payments and benefits upon a qualifying termination of employment or a change in control, including salary and benefits continuation, payment of pro-rata bonuses and acceleration of certain unvested equity awards.Consistent with our compensation philosophy, we may explore other benefits related to potential change-in-control or termination events to ensure the interests of our executive officers are aligned with the interests of our stockholders. 14 Other Compensation.We maintain broad-based benefits and perquisites that are available to all eligible employees, including health insurance, life and disability insurance, dental insurance, vision insurance, flexible spending accounts and a 401(k) plan. Additionally, under certain circumstances, we will use cash sign-on bonuses as an incentive for individuals to join our team. These bonuses are awarded on a case-by-case basis and are typically offered to off-set compensation that was forfeited upon termination of prior employment, to assist with relocation expenses or to off-set a variance in total compensation from the individual’s employment prior to joining us. Consistent with our compensation philosophy, we intend to continue to maintain these benefits for our executive officers; however, our compensation committee in its discretion may revise, amend or add to the officer’s benefits if it deems it advisable. Relationship of Elements of Compensation.Our compensation structure is primarily weighted toward three of the elements discussed: base salary, annual performance bonus and stock options. We utilize stock options as a substantial component of compensation because we currently have no revenue or earnings and expect this to be the case for the foreseeable future. Our mix of cash and non-cash compensation balances our need to limit cash expenditures with the expectations of those we hope to recruit and retain as employees. In the future, we may adjust the mix of cash and non-cash compensation if required by competitive market conditions for attracting and retaining skilled personnel. We manage the expected impact of salary increases and performance bonuses by requiring that the size of such salary increases and bonuses be tied to the attainment of corporate and individual objectives. For example, the size of each executive’s bonus (other than the chief executive officer) is determined not only by individual performance, but also by whether we have met corporate objectives. We view the award of stock options as a primary long-term retention benefit. We make the award of stock options a significant component of total compensation and also tie the earning of these awards to long-term vesting schedules, generally four years. If an employee leaves our employ before the completion of the vesting period, then that employee would not receive any benefit from the non-vested portion of his award. We believe this feature makes it more attractive to remain as our employee and these arrangements do not require substantial cash payments by us. Tax Considerations Section 162(m) of the Internal Revenue Code of 1986, as amended, generally disallows a tax deduction for compensation in excess of $1.0 million paid to our chief executive officer and our four other most highly paid executive officers. Qualifying performance-based compensation is not subject to the deduction limitation if specified requirements are met. We generally intend to structure the performance-based portion of our executive compensation, when feasible, to comply with exemptions in Section 162(m) so that the compensation remains tax deductible to us. However, our board of directors may, in its judgment, authorize compensation payments that do not comply with the exemptions in Section 162(m) when it believes that such payments are appropriate to attract and retain executive talent. Report of the Compensation Committee We, the Compensation Committee of the Board of Directors of Tengion, Inc., have reviewed and discussed the “Compensation Discussion and Analysis” set forth above with management and, based on our review and discussions, we recommend to the board of directors that the “Compensation Discussion and Analysis” set forth above be included in this Form 10-K/A. By the Compensation Committee of the Board of Directors: Gary J. Kurtzman, MD, Committee Chair Richard Kuntz, MD Lorin J. Randall 15 SUMMARY COMPENSATION TABLE 2010 The following table shows the total compensation accrued for fiscal 2010 and 2009 for our Named Executive Officers. Name and Principal Position Fiscal Year Salary Bonus Option Awards(2) Non-Equity Incentive Plan Compensation (1) All Other Compensation Total Steven Nichtberger, MD $ $
